Title: From Thomas Jefferson to Henry Alexander Scammell Dearborn, 18 December 1824
From: Jefferson, Thomas
To: Dearborn, Henry Alexander Scammell


Dear Sir
Monticello
Dec. 18. 24.
I recieved yesterday your favor informing me of the arrival of a parcel of wines for me to your address, with your statement of the expences of freight, duties Etc which you have been so kind as to answer for me 31. D 30 c which sum I have this day desired Colo Peyton to remit to you. for this and your kindness in despatching them to him without waiting to hear from me I am very thankful.I shall be made very happy indeed by recieving a visit from my antient friend & colleague Genl Dearborne, should the season and his convenience admit it. it will renew many very dear recollections. accept for yourself assurance of my high esteem & respect.Th: Jefferson